Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11, the prior art (EP 2133684) discloses a gas sensor (abstract; figure 1) comprising an enclosure suitable for receiving the gas, the sensor also comprising: a light source for emitting a light wave propagating in the enclosure according to an emission cone (item 2); a measuring photodetector (item 4) and a reference photodetector (item 3), each being able to detect a light wave which is emitted by the light source and has passed through the enclosure; the sensor being such that the enclosure extends between two transverse walls (item 11 forming the lower wall; figure 1; item 14 forming the upper wall, figure 3) arranged opposite each other, the transverse walls being connected to each other by a peripheral wall ("outer wall", column 4, line 36) extending, between the transverse walls, about a longitudinal axis, the peripheral wall comprising: a first reflecting portion suitable for receiving a first portion of the emission cone to reflect same towards the measuring photodetector, thus forming a cone referred to as a measuring cone, converging towards the measuring photodetector (figure 1, item 9); a second reflecting portion suitable for receiving a second portion of the emission cone to reflect same towards the reference photodetector, thus forming a cone referred to as a reference cone, converging towards the reference photodetector (Figure 1; item 9); the enclosure comprising at least one opening provided in one of the transverse walls and intended for admitting or discharging gas, the opening being provided, in the transverse wall, outside a projection along the longitudinal axis, and on the transverse wall, of the emission cone and the measuring cone (notches 24-27; figure 3; [0035]).  However, the prior art fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884